Matter of Tymel P. (Tyrone P.) (2018 NY Slip Op 00149)





Matter of Tymel P. (Tyrone P.)


2018 NY Slip Op 00149


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2016-01808
 (Docket Nos. B-9943-13, B-9944-13)

[*1]In the Matter of Tymel P. (Anonymous), also known as Tyemel J. P. (Anonymous). Coalition for Hispanic Family Services, et al., respondents; Tyrone P. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Tyequal P. (Anonymous), also known as Tyeqail E. P. (Anonymous). Coalition for Hispanic Family Services, et al., respondents; Tyrone P. (Anonymous), appellant. (Proceeding No. 2)


Jeffrey C. Bluth, New York, NY, for appellant.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Diane Pazar of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Ilana Gruebel, J.) dated January 6, 2016. The order, insofar as appealed from, after a fact-finding hearing, found that the father permanently neglected the children Tymel P., also known as Tyemel J. P., and Tyequal P., also known as Tyqail E. P., within the meaning of Social Services Law § 384-b.
ORDERED that the appeal is dismissed, without costs or disbursements.
The portions of the order appealed from were superseded by two orders of disposition of the Family Court, each dated March 15, 2017, and are brought up for review on the appeals from the orders of disposition (see Matter of Tymel P. [Anonymous],  ______AD3d____ [Appellate Division Docket No. 2016-13354; decided herewith]).
DILLON, J.P., MILLER, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court